Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                        For the First Circuit

No. 04-1876

                    RONALDO RIBEIRO-DOS SANTOS,

                                Petitioner,

                                      v.

                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                          Boudin, Chief Judge,

                Howard and Lipez, Circuit Judges.


     Stephen A. Lagana and Lagana & Associates on brief for
petitioner.
     Kevin M. Laden, Civil Division, Department of Justice, Office
of Immigration Litigation, Peter D. Keisler, Assistant Attorney
General, Civil Division, Department of Justice, Office of
Immigration Litigation, and Linda S. Wernery, Senior Litigation
Counsel, Civil Division, Department of Justice, Office of
Immigration Litigation, on brief for respondent.



                            January 19, 2005
          Per Curiam.     Ronaldo Ribeiro-Dos Santos ("Ribeiro"), a

citizen of Brazil, entered the United States in April 2001 after

two of his brothers were killed in Brazil.   In April 2002, the INS

began removal proceedings against him, culminating in an order of

removal by an immigration judge, thereafter affirmed by the Board

of Immigration Appeals.     Ribeiro concedes removability but seeks

review in this court of the denial of his requests for political

asylum and withholding of removal.

          Ribeiro stated in his asylum application he believed his

brothers' murders were due to their support of a local political

candidate, Capitao Erley, who won his office in 2000; Ribeiro

claimed to have learned this from the gang members who were

responsible for his brothers' murders, and who had also threatened

him and his wife subsequent to his brothers' deaths.        At his

hearing Ribeiro also introduced the death certificate of his

brother-in-law, who had been killed not long before the hearing.

          Ribeiro's removal hearing was held on October 29, 2002.

The immigration judge denied Ribeiro's applications for asylum and

withholding of removal, finding his account of events not credible

and implausible.   The decision pointed to certain inconsistencies

in Ribeiro's story and, on the basis of inferences drawn by the

immigration judge, suggested that criminal violence rather than

political motives was the more likely explanation for the deaths of

Ribeiro's brothers.


                                 -2-
              On Ribeiro's appeal, the Board upheld the denials of

asylum      and   withholding   on   a    different   ground.     Making   no

determination as to Ribeiro's credibility, the Board found that

Ribeiro had failed to provide sufficient evidence supporting his

claim that his brothers had been killed for political involvement

or that he was himself threatened on this account.              Accordingly,

the Board held that Ribeiro had failed to establish a well-founded

fear   of    persecution   on   an   enumerated   ground--here,    political

opinion.      See 8 U.S.C. § 1101(a)(42)(A) (2000).

              Because the Board has adopted its own ground for the

denial, we review its decision directly.              Compare Mukamusoni v.

Ashcroft, 390 F.3d 110, 119 (1st Cir. 2004), with Disu v. Ashcroft,

338 F.3d 13, 17 (1st Cir. 2003).          Our review on issues of law is de

novo in accordance with ordinary principles of administrative law,

but as to factual issues review is deferential and requires only

that the Board's decision accord with substantial evidence.                See

Gailius v. INS, 147 F.3d 34, 43 (1st Cir. 1998).            Here, where the

Board found that Ribeiro had not carried his burden of proof, we

ask whether a reasonable factfinder had to reach the opposite

conclusion. Settenda v. Ashcroft, 377 F.3d 89, 93 (1st Cir. 2004).

              Ribeiro offered proof that his two brothers and brother-

in-law had been killed in Brazil, but his claim that the killings

were politically motivated was scarcely explained; the murders

occurred after a local election in which Ribeiro supported a


                                         -3-
candidate, but he provided no further evidence that the murders or

any threats received by him or his wife had anything to do with a

political motive.

          Indeed, Ribeiro admitted that his brothers' murders could

have been the result of a "robbery gone bad," and when asked--on

two occasions over the course of his hearing--why he believed that

the threats to his life were politically motivated, his only reply

was that he and his brothers had done nothing else to merit such

treatment.     Although his application suggested that his harassers

had professed a political motive, at the hearing Ribeiro made no

mention of any political content when asked to recount the threats

made against him.

             "While an alien seeking asylum is not required to provide

direct proof of his persecutors' motives, he must provide some

evidence of such motives."     Samayoa Cabrera v. Ashcroft, 367 F.3d

10, 14 (1st Cir. 2004).        "The testimony of an applicant, if

credible, may be sufficient to sustain the burden of proof without

corroboration," 8 C.F.R. § 208.13(a) (2004), but in this instance

the   testimony    would   scarcely     warrant--let   alone   compel--a

factfinder to conclude that the murders were political or that

Ribeiro had any reasonable basis to fear political persecution.

          Because the Board was justified in denying Ribeiro's

asylum claim, it was also justified in denying his request for

withholding of removal, which requires the applicant to meet an


                                  -4-
even higher standard of proof. See Alvarez-Flores v. INS, 909 F.2d

1, 4 (1st Cir. 1990).

          Affirmed.




                               -5-